Case: 09-20749     Document: 00511150576          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-20749
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MANUEL SERJIO BANUELOS AMAYA,

                                                   Petitioner – Appellant

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                                   Respondent – Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:98-CV-4130


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Manuel Serjio Banuelos Amaya appeals the denial of his motion filed
pursuant to Federal Rule of Civil Procedure 60(b)(4) that challenges a removal
order. Amaya also seeks a stay of deportation and a writ of mandamus.
        The district court construed Amaya’s motion as seeking relief from its
judgment dismissing the case without prejudice for failure to prosecute, and
denied the motion as untimely. Though styled as a motion seeking relief from
judgment pursuant to Rule 60(b), Amaya sought relief from the removal order,

       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20749    Document: 00511150576 Page: 2        Date Filed: 06/22/2010
                                 No. 09-20749

not the district court’s judgment. Therefore, his motion was in substance an
attack on the removal order.
      A district court lacks jurisdiction over a pleading attacking a removal
order. Rosales v. Bureau of Immigration & Customs Enforcement, 426 F.3d 733,
735-36 (5th Cir. 2005); 8 U.S.C. § 1252(a)(5). We will not entertain Amaya’s
repetitive Rule 60(b) motion. Cf. United States v. Early, 27 F.3d 140, 142 (5th
Cir. 1994); Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1203-04 (5th Cir.
1993).
      Amaya’s motion for a stay of deportation is also denied. “[A] petition for
review filed with an appropriate court of appeals . . . [is] the sole and exclusive
means for judicial review of an order of removal. . . .” 8 U.S.C. § 1252(a)(5).
Although we have authority to stay a removal order pending consideration of a
petition for review of a removal order, see Nken v. Holder, 129 S. Ct. 1749, 1756-
57 (2009), Amaya has not filed a petition for review with this court.
      Because the district court lacks jurisdiction to provide the relief Amaya
seeks, his petition for a writ of mandamus is denied. See Jones v. Alexander, 609
F.2d 778, 781 (5th Cir. 1980).
      APPEAL DISMISSED; MOTION DENIED; MANDAMUS PETITION
DENIED.




                                        2